DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to Patent Board Decision filed 04/04/2022.
Reasons for Allowance
3.	Claims 13-15 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to a method for providing formatted voice data to a one of a plurality of smart appliances. Independent claim 13 identifies the distinct limitations “in response to the further smart appliance receiving the HDMI input status request, detecting by the further smart device an active HDMI input of the further smart device, the active HDMI input being indicated by a signal presently being presented by the first one of the plurality of smart appliances at a one of a plurality of HDMI inputs of the further smart device, to determine an appliance identification associated with the first one of the plurality of smart appliances that is associated with active HDMI input, and send, via the communication interface of the further smart appliance, the appliance identification of the first one of the plurality of smart appliances that is associated with the active HDMI input to the controlling device; receiving, via the communication interface of the controlling device, the appliance identification of the first one of the plurality of smart appliances that is associated with the active HDMI input; formatting, by the controlling device, the voice command in accordance with a formatting protocol stored in an electronic storage medium of the controlling device associated with the appliance identification of the first one of the plurality of smart appliances that is associated with the active HDMI input; and transmitting, via the communication interface of the controlling device, the formatted voice command to the first one of the plurality of smart appliances for subsequent interpretation by the one of the plurality of speech processing services associated with the first one of the plurality of smart appliances”.
	The closest prior arts Bjorkengren (US 2016/0179462 A1), Mozer et al. (US 2013/0183944 A1) and Reilly et al. (US 2018/0018964 A1) all discussed in the Office action dated 08/14/2019, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693